958 F.2d 378
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Constance C. SMITH, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 90-35575.
United States Court of Appeals, Ninth Circuit.
Submitted March 13, 1992.*Decided March 17, 1992.

Before BROWNING, POOLE, and WIGGINS, Circuit Judges.


1
MEMORANDUM**


2
Constance C. Smith, a federal prisoner, appeals pro se the district court's denial of her 28 U.S.C. § 2255 motion to vacate her sentence.   We review de novo,  United States v. Angelone, 894 F.2d 1129, 1130 (9th Cir.1990), and we affirm.


3
Smith argues that she should have been sentenced under the United States Sentencing Guidelines.   This argument is meritless.   Smith was convicted for offenses that occurred on or before October 24, 1987.   The Guidelines apply only to offenses committed on or after November 1, 1987.   United States v. Rewald, 835 F.2d 215, 216 (9th Cir.1987).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R.36-3